—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered January 7, 1998, convicting him of aggravated criminal contempt, assault in the third degree, and endangering the welfare of a child, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Dabiri, J.), of that branch of the defendant’s omnibus motion which was to suppress his statement to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant’s contention that his pre-Miranda statement should have been suppressed is without merit. The defendant’s statement that he hit his girlfriend was a spontaneous statement and, therefore, admissible (see, People v Lynes, 49 NY2d 286, 294; People v Harrison, 251 AD2d 681).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Sullivan, Joy and Smith, JJ., concur.